                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA

NATHAN MATTHEW KINARD,
    Plaintiff,

vs.                                         Case No.: 3:19cv1619/RV/EMT

SERGEANT MICHAEL HOFFMAN, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 26, 2019 (ECF No. 12). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.



      2.     This action is DISMISSED WITH PREJUDICE for failure to state a
                                                                         Page 2 of 2

claim upon which relief may be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)

and 1915A(b)(1); and

       3.      All pending motions are DENIED as moot.

       DONE AND ORDERED this 13th day of September, 2019.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1619/RV/EMT
